Bv the Court,
Mason, Chief Justice.
The defendants were indicted for the false imprisonment of one Jacob F. Rebman. .The statute defines the offence as consisting in an. unlawful violation of the personal liberty of another by confinement or detention without sufficient legal authority. The indictment charged the defendants with having unlawfully and feloniously imprisoned, confined and detained the said Rebman, omitting the averment that it was done “ without sufficient legal authority. ” A motion was made to quash the indictment, and sustained on account of the omission.
As a general rule the indictment in describing the offence, should follow the language of the statute which cofines it.
Where, however, the statute contains an evident tautology, or where several qualifying words or phrases are used, some of which in signification include the others, all the terms need not be set forth in the in? dietment. All that is necessary is, that the indictment should fully describe the offence. Repetitions, although found in the statute are unnecessary in the indictment.
In the present case, the act is alleged to have been done unlawfully, but there is an omission to state that it was done “ without sufficien *148legal authority. ” The expressions are synonymous. We think the court below therefore erred in quashing the indictment, and the judgment below will be reversed.